.::.
                                                                                  515



              OFFlCEOFTHEAlTORNEYGENERAiOFTEXAS
                                 AUSTIN
                                                                 .
 GROVeR   SELLERS
 ~-~oRwCY GplauL



                           /,               ..’
                     :
                    ..I.




      Hommblo   ILax.FI;
      County Attorney.
      Ochiltree County                                                                - ,
      PerrytOn, Tfima

                                                                                  I

                                                                                   .. ,"
                                 .:,

                                ::

                                       ‘.



                                                                                   :

                                                               /.,.,
                                                                  ,,,’>.
                                                                                                 .:
                                                             above Attar

                                                                                  .. :i

                                                                                           _:
                                                                                            :'.
                                                                                           ,,.I
                                                                                             SJ
                                                                                            .:




               cud the wtmp3nt   paya .thelull auout without per-
               nitting any property to .be:lti7i.e$
                                                 on.                                             r.
                    *I nhall~ap~recititean opinion which.will
               alixrifytlxta.Statutefor m.'"
                                       a

                                                                                           :.:
                                                  .   -..
 b.                                                      .                            ‘.
.-.
            .,

anorrble &AX WC Boyer, pa&e 2

             Artidle 3933, Vernon*s Annotated Civil            Statutes, reeds
as   foUOWi31

                 wi52ara        and ‘Constablesshall receive the follow43
                 fees:
                 Serving each orl&.nal citetion in a civil suit;      $1.00l   l

                 Sunmon.in&eachwltsoea . . . . . . . . . . . . . $3 .50
        ,        Lavy~    and returnin& eeqh writ of attaohment
                   or sequestration . . . . . . . . . , . . b     . i~2.00
                                                                       l       l

                 copy  or attacaent writ and return for recording . $1.00
                 Levy* tp302 execution   .  ..   . . . . . . . . .a . $1.00
                                                                       l

                 i(eturn   0r   axacution   .   .   .   .’ i       .   .   .   .   41.00
                 serving
                   each writ or igmiabm3ri~   Gr*ol&*
            proqsaa not otherwise provided ror . . . . . .i’  ‘~.
                                                                $1.00
          Serving eaoh writ of lizjuncti4a . . . . . . . . . $1.50
          ml&g end gpgroving aeoh bond, and returning
            (raneto the proper Court when neofmanry . . . . $1.00
          Bndorelng the forfeitureOr any bond required
         ..tobeendorsedbyhim..          . . . . . . . . . . . .$ -50
          Exeouting,end returning each writ or possession
        ‘..~or rsetltution . . . . C~i . . . . . . . . .. . . y   .00
                                                                3,’
          ~Pootlngthe advertlsfmentsforksale uuder the
            exeimtion or any order of sale. . . . . . . . . . $l,OO
          -Postingany other notices required by low and
            not ot,*.srwise                                     ;~l
                           provided for. . . . .. . i . . . . . y .00
          B64utiog a deed to eaoh purchaser Of reel
            estate under execution or order or sale . . . i ..: $2.00
          %xeouting a bill   of sale ta each surahaser
           .er personal property under an executibn 0~
            order of sole, when dtmudod by purchaser . . . ..42,oo
          For each case tried IE the i)is’t,-i.otor Cosaty
            Court, a jWY r%e ahtillbe taxed fox the
            sheriff or . . . . . . . , . . . .       . . . . . 3 .50.
          For eervicee in dealgnstinge homae&        . . . . . $2.00,
              Vor traveling in the service of any civil process,
             Sheriffs .andConstables aBall reoeive nevt~~ Ed one-half
            ‘.(7&l.
                  Oat5   for Ceciid.10 going end cmingj if two (irmre
             persona are mntioiied ic tilewrit, he shall 0h~0~sef4$
             the distancti ootuelly and fieceoaarilytraveled 5.nthe
             serv.100~of saze.

 ..          *OoUectir~gmoney on an exeoution or an order .oPmle,
 .:         :tihen
                 tiiami!! is nede by a sale, for t&e first.Cm Zuudred
              ,.
EOnomble xax W.           Borer,   gag6 4

            to tar amid ooualieion 88.coats fn the ori6lnal suit.
            Frog 01sorder of t!x court granting add ;;iPtioaand
           ,adjud@g appellant liable for aald oammisaion, this
          .,appeal ia proseouted.
             eArtiole 2460 Of the %ViSOd   StatUt88   Or 189.5 :
        pr&dss as followsi *sh~rirra     6sd.L   roaoive the
        followin@ fees: * * * Collacting2zoaepqm an exucutlon
        OT order or sale, v&n tha sem is uuldeby a sale, for
      , the first one hundrsd dollars or 1088, four per cent;
        for #e second ace hundred ~dollara,three per cent;
        for 611 ~~(30over two huh&red dollars, two ,per oeot.
       ,;%E the mohey Is collected by the sheriff without s
              one-half of the above rates shall be allowed
       IhI&: The actof lS97 (9~. Laws X397, c;5) chahgee
        the 8Wunt of oomifm$ons    allowed sheriffs for oOl-
        leatlhg mney oq assorder of 6sle when a sale is
        aads, but make8 ilo chaoge in the forslerlqw ao~to
        the co.zmisslons allowed when the mney is oolleoted
        without sale*
                     We
                  think it clear, under the proviefona of the
           statute
                 before quoted, that appellee Thornton was uot .,
        'entitledto a.coza&Ieaion  upon the nomy pald to
         appellant by Brooo48r   Zewas only allowed a oonmlaaion
         upon moey oollectftd  byeh.lz: The statute fixes the fees'
      .~.allowed the ofrioor for serviaoe in the exeoution  0r tke
         writ prior to the 6818, aiidif the sale ie not mde and
         the,noney due on the Judwent is not oolleoted by hin,
       - he is entitled to no COI-m.iasio~.*
         Applying the rule of law thertilaid down, the offloer
Con be          a coimisoion
        al.lcm,-ed              only upon aoney ectually   oo~lected
br him.   The statute fixes the reea 'allowedthe officer for
8WVioes.In the executior,of      a writ prior to the 8al.e. The
facts eubdtted by you ohow t&et an ezeoutioa       &ed been   @aced
ia the hands or the sheriff and that be had actually oolleotad
the amout of the executioh azd court aoats without m&Fug levy’
uPOn any speoiflo property. It is our opinion,thereforo,that
se is entitled to one-half or the oomiasiom3 allowed by said
Article  3933 unt!ar.the   provisim authorizing auc:iomaisefors      ..
%m nrmeg is collected ivithouta sale. Said statute          provides
0 Qpecifiofco for levying an ex0cution, but it does not r6qUirB
that a levy a&all be made oiisgeoific property Wder an ereoUti4n
       Dollarta($100) or 1888, four (4) par oent; for the     _
       seoond Ooe huxlre8 Dol&ira (;ilOO), three (3) per
       omit; for all ema over Two r;uh&'edDollars ($280)
       an6 not exceeding One Thousend Dall6ra ($1000), tvio(2)
     * per centi for all SUB  over Ones Thouoond ~ollarn (;;lOOO)
       snclnot exceedIn@;Five Thousand Dollars (;5COO)r one (1)
       per oent; for all sums over yive Thousand Dollara(~5000),
       ona-half sf one per oent.     .
            Then the ammy la oollarot&3  by the Shuriff or Constable
           without a sale, one-half of the above ratea shall be el-
           lowed him.
         "For every d&y tho Sbrlff or his deputy shall attend
        the District or County Court, he shall moeiva Pour
        Dollars ($4) e day to ho I&G by the comty for eech bag
             the Cheriif by hixwlf or a deputy s&all attend aaid
        .t~hat
        court.
                                .!
        In the o&se of Lee Vs. Droocks, et Sl, 131 S. Wli1195,~the
court had unbar oonsiderationwhether or not ah offioer was.enti-
tled to oozmlasionswhere an exaoution ha8 bean placed in his handa,
he had levied upon certain property and ttdviartisa$
                                                   it for eale, and
lo the mantim the defemlant in the exeoution had psi& the amunt
of said judgment to the pi8ihtiff. In OolOiq that said oificer
UP8 not entitled to the oo:mieslons~provldedfor by Article 2160
of the Civil Statutee,'whlchis now snld Artiole 3933, the court
held es .followsr
                 .*Appallanthaving reooverod a juclgmnt in the
            oo& below atgdrst apgellee Broooka fork the wn of
            $17,316.68,with foreoloeureof a vendor's lien upon
            B.survey of land in Liberty County, procured the :~.
            lssuancs of an order of 6016 upon aaid ju&mrt ox
            June 5, 1909, ard the aam was placed in the lzmds
            Of app@llee J. iL ThOrhton, Wmatabh3        of pr6OinOt
            Do; 1 of said county, for execution. Thornton levied
            upon the 1011.daud obvsrtiss6.it to be aold on.July 6,
            1909. On Jurie24, 1909, n>pell%e croooks paid the
            mount of the judgzmit, Interest, and coats of suit           :
            to oppslltint   Lee, who thereuyoa directed tka order
            of sale to be rotumod uhexeoutea..Appulles Thorsmtqn
            madletho return ca direct& on June 29th and i~iaaia ..~
            roturn ~oloim;c?d~,tn oSldltionto the fees ellowed by 1%
            for 'thelevy, ailvortisemmt,rrad~    ruturn, a oi~~~lssion
            of $58.59, upon the mount     osllected    by 6gpallant i,n :
            setiefaotionof the gzincipal alidla~rest d.uu01i.       said
 :          juafpriect.  ijpO0 t&i SfUGGi  Of G>pdlGIit    t0 POy this
         .:'~porlGtisslon, ?horritohfiled 10 tii3court below B Uiotion
            I,
-,   .        ‘..(.      i,       ‘.
         .)       :                                                  .,~. )
bet@3 t36 sberiif is.authoriz%dt0 make oQlleotio& OS the amunt
tUs, or before he ia entitled to rXV for OoUueting oaid aaunt.
:k.atwould bs AOthiAg cioi%thaIItaxing additiccAalcosts for ser-
&es that did AOt teed to be porformd, nrldclearly, t&z failure
to rmk6 the’levy should riot. be oonatrued to Frcveut the sheriff
fron bid&g gtaib for the services  octutilly parformd by ‘hh.
     .’is trust   t?LBt   this satisfaotorllyanswers your inquiry.
                                           ~:
                                               Yours very truly,




                                                           L@aisiant